Name: 2013/737/EU: Commission Implementing Decision of 7Ã November 2013 adopting a second updated list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2013) 7353)
 Type: Decision_IMPL
 Subject Matter: Europe;  natural environment;  environmental policy;  documentation
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 350/40 COMMISSION IMPLEMENTING DECISION of 7 November 2013 adopting a second updated list of sites of Community importance for the Black Sea biogeographical region (notified under document C(2013) 7353) (2013/737/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Black Sea biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territories of Bulgaria and Romania, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first updated list of sites of Community importance for the Black Sea biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decision 2009/92/EC (2) and Implementing Decision 2013/30/EU (3). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Black Sea biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Black Sea biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Black Sea biogeographical region is necessary in order to include additional sites that have been proposed since 2011 by Member States as sites of Community importance for the Black Sea biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For those additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Black Sea biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first updated Union lists. In that sense, this updated list of sites of Community importance for the Black Sea biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Black Sea biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Black Sea biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between March 2007 and October 2012, in accordance with Article 4(1) of that Directive 92/43/EEC. (8) The lists of proposed sites were accompanied by information on each site. Since 2012, that information was supplied in the format established by Commission Implementing Decision 2011/484/EU of 11 July 2011 concerning a site information format for Natura 2000 sites (4). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Black Sea biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (12) Certain Member States concerned have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2013/30/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The second updated list of sites of Community importance for the Black Sea biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2013/30/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 43, 13.2.2009, p. 59. (3) OJ L 24, 26.1.2013, p. 740. (4) OJ L 198, 30.7.2011, p. 39. ANNEX Second updated list of sites of Community importance for the Black Sea biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria and Romania. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BG0000100 Plazh Shkorpilovtsi * 5 125,6526 27,8653 42,9453 BG0000102 Dolinata na reka Batova * 18 459,2388 27,9261 43,3764 BG0000103 Galata * 1 623,7186 27,9411 43,1378 BG0000110 Ostrovi Sv. Ivan i Sv. Petar 30,04 27,6919 42,4383 BG0000116 Kamchia * 12 919,9374 27,7536 43,0217 BG0000118 Zlatni pyasatsi * 1 374,44 28,0364 43,3044 BG0000119 Trite bratya * 1 021,99 27,2883 42,7117 BG0000130 Kraymorska Dobrudzha * 6 520,74 28,3333 43,6200 BG0000132 Pobitite kamani * 231,35 27,6925 43,2322 BG0000133 Kamchiyska i Emenska planina * 63 678,468 27,5081 42,9231 BG0000141 Reka Kamchia * 158,84 27,4783 43,0381 BG0000143 Karaagach * 64,16 27,7725 42,2233 BG0000146 Plazh Gradina - Zlatna ribka * 1 153,12 27,6672 42,4233 BG0000151 Aytoska planina * 29 379,4 27,4414 42,6892 BG0000154 Ezero Durankulak * 5 050,7948 28,5775 43,6828 BG0000198 Sredetska reka * 707,78 27,0475 42,3153 BG0000208 Bosna * 16 225,8881 27,6447 42,1869 BG0000219 Derventski vazvishenia 2 * 55 036,13 27,0536 42,1297 BG0000230 Fakiyska reka * 4 104,72 27,2911 42,2942 BG0000242 Zaliv Chengene skele * 190,0154 27,5119 42,4292 BG0000270 Atanasovsko ezero * 7 210,0163 27,4547 42,5836 BG0000271 Mandra - Poda * 6 139,1738 27,4042 42,4150 BG0000273 Burgasko ezero 3 066,8992 27,3922 42,4975 BG0000573 Kompleks Kaliakra * 44 128,2643 28,3217 43,3469 BG0000574 Aheloy - Ravda - Nesebar * 3 928,38 27,6986 42,6586 BG0000620 Pomorie * 2 085,15 27,6364 42,5989 BG0000621 Ezero Shabla - Ezerets * 2 623,53 28,5875 43,5753 BG0001001 Ropotamo * 12 815,82 27,7000 42,3033 BG0001004 Emine - Irakli * 11 282,7954 27,8397 42,7383 BG0001007 Strandzha * 118 225,03 27,6283 42,0678 ROSCI0065 Delta DunÃ rii * 453 076,1 29,1987 45,0520 ROSCI0066 Delta DunÃ rii - zona marinÃ  123 373,7 29,2489 44,7789 ROSCI0073 Dunele marine de la Agigea * 11,4 28,6427 44,0885 ROSCI0094 Izvoarele sulfuroase submarine de la Mangalia 382 28,5986 43,8136 ROSCI0114 MlaÃtina Hergheliei - Obanul Mare Ãi PeÃtera Movilei * 232,2 28,5706 43,8334 ROSCI0157 PÃ durea Hagieni - Cotul VÃ ii * 3 620,1 28,4279 43,7424 ROSCI0197 Plaja submersÃ  Eforie Nord - Eforie Sud 140,4 28,6517 44,0503 ROSCI0237 Structuri submarine metanogene - Sf. Gheorghe 6 121,5 29,7600 44,8700 ROSCI0269 Vama Veche - 2 Mai 6 255 28,6511 43,7564 ROSCI0273 Zona marinÃ  de la Capul Tuzla 1 737,9 28,6872 43,9889 ROSCI0281 Cap Aurora 13 071 28,7031 43,8497 ROSCI0293 Costinesti - 23 August 4 877,8 28,7208 43,9256